DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1–13 in the reply filed on Mar. 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP 818.01(a).
Drawings
Prior Art Label Required
Figure 1 should be designated by a legend such as --Prior Art-- because this figure illustrates the effect of the change in capacity of a water and alcohol mixture at various concentrations for dissolved oxygen and nitrogen, as discussed in Tokunaga, J Chem & Eng Data, Vol  20, No 1, 1975.  Spec. dated Nov. 27, 2019 (“Spec.”) p. 2, ll. 7–11.; MPEP 608.02(g).  
Corrected Drawings Required
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
Claim Interpretations - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 12 recites a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 12 recites:
12.  A fluid degassing system as in Claim 1, including an input means for receiving one or more of said process condition values.

The limitation “input means for receiving one or more said process condition values” invokes 35 U.S.C. 112(f) because it uses the generic placeholder “means” coupled with functional language “for receiving one or more of said process condition values” without reciting sufficient structure for performing the function.  The term “input,” which precedes the generic placeholder, also does not structurally modify the “means” because “input” describes the function of the generic placeholder—i.e., that it is used for inputting—rather than the structure that performs the function.
A review of the disclosure indicates that the structure of the “input means” is a graphical user interface.  Therefore, the “input means for receiving one or more said process condition values” corresponds to a graphical user interface, and equivalents thereof.  Spec. p. 10, ll. 10–12.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites:
1.  A fluid degassing system, comprising:
a degassing module having a chamber and a gas-permeable membrane separating said chamber into a retentate side and a permeate side, said degassing module including fluid inlet and outlet ports fluidically connected to the retentate side of said chamber, and an exhaust port fluidically connected to the permeate side of said chamber;
a vacuum pump fluidically connected to said exhaust port for evacuating the permeate side of said chamber;
a fluid pump fluidically connected to at least one of said inlet and outlet ports for motivating a fluid through the retentate side of said chamber at a fluid flow rate; and
a control system communicatively linked to said vacuum pump, said control system including a pressure sensor arranged to sense a pressure of the permeate side of said chamber, a database for storing a control parameter, and a processor programed to apply process condition values, including a degassing efficiency and the fluid flow rate, to the control parameter to determine a maximum pressure value for the permeate side of said chamber that nevertheless permits the process condition values to be met, said control system being adapted to generate and deliver a pressure control signal to said vacuum pump to maintain a permeate side pressure at the permeate side of the chamber that is no greater than the maximum pressure value.  Emphasis added.

Claim 1 is indefinite because the highlighted limitations are subject to more than one reasonable interpretation.  MPEP 2173.02(I).  Specifically, claim 1 can be interpreted such that it comprises a single outlet port.  Alternatively, the claim can be 
1.  A fluid degassing system, comprising:
a degassing module having a chamber and a gas-permeable membrane separating said chamber into a retentate side and a permeate side, said degassing module including a fluid inlet port and a fluid outlet port 
a vacuum pump fluidically connected to said exhaust port for evacuating the permeate side of said chamber;
a fluid pump fluidically connected to at least one of said fluid inlet port and said fluid outlet port 
a control system communicatively linked to said vacuum pump, said control system including a pressure sensor arranged to sense a pressure of the permeate side of said chamber, a database for storing a control parameter, and a processor programed to apply process condition values, including a degassing efficiency and the fluid flow rate, to the control parameter to determine a maximum pressure value for the permeate side of said chamber that nevertheless permits the process condition values to be met, said control system being adapted to generate and deliver a pressure control signal to said vacuum pump to maintain a permeate side pressure at the permeate side of the chamber that is no greater than the maximum pressure value.

Claims 2–13 are indefinite because they depend from claim 1.
Additionally, claim 7 recites:
7.  A fluid degassing system as in Claim 1 wherein the control system is communicatively linked to said fluid pump and is adapted to generate a flow rate control signal to said fluid pump to maintain the fluid flow rate process condition set point, and wherein the flow rate control signal controls an operation speed of said fluid pump.  Emphasis added.

Claim 7 is indefinite because “the fluid flow rate process condition set point” lacks antecedent basis.  Rather, claim 1 indicates that the processor is programmed to “apply process condition values, including a degassing efficiency and the fluid flow rate, to the control parameter.”  Therefore, claim 7 is interpreted to read:
7.  A fluid degassing system as in Claim 1 wherein the control system is communicatively linked to said fluid pump and is adapted to generate a flow rate control signal to said fluid pump to maintain the fluid flow rate process condition value 

Claim 8 recites:
8.  A fluid degassing system as in Claim 1 wherein the control system includes a vacuum pump controller having a processor and a signal generator responsive to feedback from said pressure sensor and the calculated maximum pressure value.  Emphasis added.

Claim 8 is indefinite because “the calculated maximum pressure value” lacks antecedent basis.  Rather, claim 1 indicates that the control system is used to “determine a maximum pressure value.”  Therefore, claim 8 is interpreted to read:
 8.  A fluid degassing system as in Claim 1 wherein the control system includes a vacuum pump controller having a processor and a signal generator responsive to feedback from said pressure sensor and the determined maximum pressure value.  Emphasis added.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2017/0120164 (“Chen”) optionally in view of Berndt et al., US 6,258,154 (“Berndt”), Pashley, US 2008/0142441 (“Pashley”) or Meyer, US 2016/0166752 (“Meyer”).  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ohara et al., US 6,366,300 (“Ohara”) and optionally in view of Berndt, Pashley or Meyer.
Claim 1 is directed to a fluid degassing system.  The system comprises a degassing module having a chamber and a gas-permeable membrane separating the chamber into a retentate side and a permeate side.  The degassing module includes a fluid inlet port fluidically connected to the retentate side of the chamber and a fluid outlet port fluidically connected to the retentate side of the chamber. The degassing module also comprises an exhaust port fluidically connected to the permeate side of the chamber.  The system further comprises a vacuum pump fluidically connected to the 
The system further comprises a control system communicatively linked to the vacuum pump.  The control system includes a pressure sensor arranged to sense a pressure of the permeate side of the chamber, and a database for storing a control parameter.  The control system also comprises a processor programmed to apply process condition values, including a degassing efficiency and the fluid flow rate, to the control parameter to determine a maximum pressure value for the permeate side of the chamber that nevertheless permits the process condition values to be met.  The control system is adapted to generate and deliver a pressure control signal to the vacuum pump to maintain a permeate side pressure at the permeate side of the chamber that is no greater than the maximum pressure value.
Chen discloses a fluid system 100 used to remove gas from liquid.  Chen Fig. 1, [0007], [0026].  The system 100 comprises a degassing area 210 (the “degassing module”) having an interior (the “chamber”).  The system 100 further comprises a gas permeable membrane 300 separating the degassing area 210 into a retentate side (the section of degassing area 210 on the first side 302 of the membrane 300) and a permeate side (the section of degassing area 210 on the second side 304 of the membrane 300).  Id. at Fig. 2, [0032].  The degassing area 210 includes a fluid inlet port (the inlet port that introduces liquid 208 into the degassing area) and a fluid outlet port (the outlet port that removes liquid 208 from the degassing area) fluidically connected to the retentate side 302 of the degassing area 210.  Id. at [0051], [0052].  The degassing Id.  The system 100 also comprises a fluid control device 400.  Id. at Fig. 1, [0047].  The fluid control device 400 comprises a combination of a vacuum pump and a positive pressure pump (the “fluid pump”) for moving fluid through the system, while creating a pressure differential between the first and second sides 302, 304 of the membrane 3001.  Id.  

    PNG
    media_image1.png
    1120
    2904
    media_image1.png
    Greyscale

The fluid control device 400 further comprises a feedback control 406 comprising a controller (the “control system”) communicatively linked to the vacuum pump.  Chen Fig. 1, [0040], [0047].  The feedback control 406 includes a pressure sensor 404 arranged to sense pressure on the permeate side 304 of the degassing area 210.    Id. Id. at [0046].   The threshold pressure differential is the pressure between the two sides 302, 304 which is sufficient to allow gas, but not liquid, to flow through the pores of the membrane 300.  Id.  The threshold pressure differential depends on process conditions including flow rate and the characteristics of the membrane itself.  Id.  These characteristics include the hydrophobicity of the membrane 300, thickness of the membrane 300 (i.e., the distance between the two sides 302, 304) and the size of the pores in the membrane 300.  Id.  The hydrophobicity of the membrane is a reflection of its efficiency because hydrophobicity facilitates separation of gas from the liquid.  Id. at [0033].  Additionally, it would have been obvious for the process conditions to also include degassing efficiency because thickness and pore size each impact the efficiency of a degassing membrane.  See 
The feedback control 406 generates and delivers a pressure control signal to the vacuum pump to maintain a pressure between the retentate and permeate sides 302, 304 that is below the threshold pressure differential.  Id. at [0048].  It would have been obvious for the feedback control 406 to determine the threshold pressure differential (i.e., apply the process condition values to the control parameters used to determine this maximum pressure) because the system 100 uses some mechanism to determine the threshold pressure differential, and the feedback control 406 comprises a programmable logic controller which would be understood as being useful for this purpose.  Chen [0040], [0046].  As such, the feedback control 406 would comprise a database for storing a control parameter and a processor programmed to apply process conditional values, including degassing efficiency and fluid flow rate, to the control parameter to determine the threshold pressure differential (i.e., the “maximum pressure value”).
Claim 2 requires for the system of claim 1, the control parameter is defined for the degassing module based on calibration data.  Claim 3 requires for the system of claim 3, the control parameter is based on calibration data specific to a class of degassing modules that have substantially identical performance characteristics, wherein the degassing module is represented by the class of degassing modules.  Claim 4 requires for the system of claim 3, the calibration data yields a calibration formula.
Chen’s threshold pressure differential is determined based on a variety of factors such as the type of liquid, the configuration of the fluid device, the characteristics of the membrane itself, including hydrophobicity, thickness and pore size, and the flow rate of 
Claim 5 requires for the system of claim 1, the pressure control signal controls an operation speed of the vacuum pump.  
Chen teaches this feature because the feedback control 406 activates the vacuum pump for a time period while the pressure sensor 404 measures a pressure profile 500 that is flat, but then deactivates the vacuum pump (i.e., reduces the speed to zero) when the pressure sensor 404 detects the pressure profile 500 rising.  Chen [0054].
Claim 6 requires for the system of claim 5, the control system defines the pressure control signal based on the calculated maximum pressure value and feedback from the pressure system. 
Chen teaches this feature because the feedback control 406 operates the vacuum pump to maintain the pressure below the threshold pressure differential, based on feedback from the pressure sensor 404.  Chen [0046], [0054].
Claim 7 
 Chen’s feedback control 406 is connected to the fluid control device 400.  Chen [0040].  The fluid control device 400 includes the fluid pump.  Id. at [0047].  The feedback control 406 is adapted to send a signal to the fluid pump to maintain the desired flow rate through the device because the feedback control 406 instructs the fluid pump to move fluid through the device at a given flow rate.  Chen [0038], [0051].  The signal from the feedback control 406 to the fluid pump controls an operation speed of the fluid pump because it instructs the pump to transition from a speed of zero to the speed at which the pump movers fluid through the device.  Id.  
Claim 8 requires for the system of claim 1, the control system includes a vacuum pump controller having a processor and a signal generator responsive to feedback from the pressure sensor and the determined maximum pressure value.  Claim 9 requires for the system of claim 8, the signal generator of the vacuum pump controller generates and delivers the pressure control signal to the vacuum pump.
Chen’s feedback control 406 is a vacuum pump controller with a processor because it is a programmable logic controller that operates the vacuum pump.  Chen [0040], [0047].  The feedback control 406 also has a signal generator responsive to feedback from the pressure sensor 404 because the pressure sensor 404 sends a signal to the feedback control 406, which uses this information to control the vacuum pump, based on whether the system has operates at a proper pressure differential, below the threshold pressure differential.  Id. at [0009], [0038], [0040], [0046].  
Claim 10 requires the system of claim 1 includes a plurality of degassing modules.  Each module is fluidically connected to an exhaust manifold through 
Chen’s device may comprise a plurality of degassing areas 210.  Chen [0029].  Each degassing area 210 can be fluidically connected to a single fluid control device (i.e., a single vacuum pump) via a plurality of connecting elements (i.e., respective exhaust ports) at a plurality of locations in the fluidic device 200.  Id. at [0037].  The structure that connects the single vacuum pump to the plurality of connecting elements is the “exhaust manifold.”  
Claim 11 requires for the system of claim 1, the maximum pressure value represents the maximum pressure at the permeate side of the chamber that nevertheless prevents outgassing from the fluid at atmospheric pressure.  Outgassing describes bubble formation at mixing, after a fluid has been degassed.  Spec. p. 2, ll. 10–14.  As such, under the broadest reasonable interpretation, claim 10 is interpreted to mean that the maximum pressure value is such that the fluid which is degassed in the system will not experience outgassing after it has been processed in the system.  
Chen’s system applies pressure across the membrane 300 (at or below the threshold pressure differential) to allow gas to flow through the pores of the membrane 300 to remove gas and bubbles from liquid.  Chen [0008], [0046].  Therefore, because the purpose of the pressure applied across the membrane is to remove gas from the liquid, it would have been obvious for this pressure to be sufficient to remove bubbles from the liquid so that they do not form at mixing after the liquid has been processed.
Claim 12 requires the degassing system of claim 1 includes an input means for receiving one or more of said process one or more of said process condition values.  
Chen’s feedback control 406 is a programmable logic controller.  Chen [0040].  The reference, however, does not disclose the programmable logic controller comprising a graphical user interface for inputting information into the control 406, used in determining the threshold differential pressure.  However, Ohara teaches that a programmable logic controller can be coupled with a graphical user interface to provide an environment in which a variety of parameters can be set.  Ohara col. 2, ll. 26–37.  It would have been obvious to couple a graphical user interface with Chen’s programmable logic controller in order to allow the feedback control 406 to be programmed, including with the parameters used to determine the threshold differential pressure.
Claim 13 requires for the system of claim 1, the maximum pressure value is not less than the lowest permeate side pressure achievable by the degassing system.  
Chen teaches this feature because the threshold pressure different is the highest pressure differential that, when applied across the retentate and permeate sides 302, 304 of the membrane 300 is sufficient to allow gas, but not liquid, to flow through the pores of the membrane 300.  Chen [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, in the analogous art of degassing liquid using a membrane, Meyer discloses a degassing vessel comprising a fluid pump used to pump the liquid into the degassing vessel, and a vacuum pump provided to simultaneously apply a vacuum on the opposite side of the degassing membrane to remove gas from the liquid. Meyer [0084].  Chen’s degassing area 210 comprises a mechanism for supplying liquid to the membrane 300 in degassing area 210, and a mechanism for creating a pressure gradient across the membrane 300 to force gas to flow out of the liquid, and through the membrane.  Chen [0047].  Chen also teaches that a combination of a positive pressure pump and a vacuum pump can be used to practice the invention.  Id. Therefore, it would have been obvious to use Meyer’s configuration of a positive pressure fluid pump to supply liquid to Chen’s membrane 300 and a vacuum pump to create a pressure gradient across the membrane 300 because Meyer teaches that this configuration is useful for a similar degassing apparatus, and Chen teaches that a combination of a positive pressure pump and a vacuum pump can be used in its invention.